Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: “aneurism” should be spelled “aneurysm”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-12, 14-19, & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fearnot (US 2013/0267848) in view of Berez (US 2016/0317328), in further view of Lentz (US 2012/0316436), in further view of Bartling (US 2012/0184642).
Regarding claim 1, Fearnot teaches (Figures 2 & 15) a medical system, comprising:
an intravascular device including an intravascular ultrasound (IVUS) transducer (IVUS probe 44, Paragraph 0029) configured to obtain IVUS data;

a computer processor (computer processor, Paragraph 0029) configured to:
receive the IVUS data from the IVUS transducer (Paragraph 0029); and
receive the external ultrasound data from the external ultrasound system (Paragraph 0060).
	However, Fearnot fails to teach the imaging devices can be positioned to image the aneurysm, and a method to track progression and completion of a coil embolization.
	Berez teaches:
the system can be used in conjunction with a subject who has an aneurysm (Paragraph 0007);
the imaging devices can be positioned to image the aneurysm (Paragraph 0282); and
a method to track progression and completion of an aneurysm occluding procedure (Paragraph 0296).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to image the aneurysm and track the progression of a procedure taught by Berez to the system taught by Fearnot.  This would allow the operator to receive imaging data for the aneurysm and inform the operator about the current status of the procedure being performed.
	However, Fearnot in view of Berez fail to disclose that the procedure is a coil embolization.
	Lentz teaches that the procedure is a coil embolization using one or more coils (Paragraph 0049).

However, Fearnot in view of Berez, in further view of Lentz, fail to disclose that the coils comprise an echogenic material.
Bartling teaches that the coils comprise and echogenic material (Paragraphs 0026 & 0028).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used an echogenic material as taught by Bartling for the coils taught by Lentz.  This would allow the coils to be detectable while performing ultrasound imaging on the aneurysm.
Regarding claim 3, Fearnot in view of Berez, in further view of Lentz, in further view of Bartling, teach the medical system of claim 1, and Bartling further teaches that the echogenic material comprises calcium (Paragraph 0046).
Regarding claim 5, Fearnot in view of Berez, in further view of Lentz, in further view of Bartling, teach the medical system of claim 1, and Fearnot further teaches the computer processor is further configured to generate an image based on the IVUS data and the external ultrasound data (Paragraph 0062).
Regarding claim 6, Fearnot in view of Berez, in further view of Lentz, in further view of Bartling, teach the medical system of claim 5, and Fearnot further teaches the IVUS data and the external ultrasound data are combined to form a three dimensional (3D) image (Paragraphs 0029 & 0062).
Regarding claim 8, Fearnot in view of Berez, in further view of Lentz, in further view of Bartling, teach the medical system of claim 1, and Fearnot further teaches monitoring the progress of the IVUS transducer toward a therapy site (Paragraphs 0060 & 0062).

	Berez teaches a method to track progression of an aneurysm occluding procedure (Paragraph 0296).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to track the progression of a procedure taught by Berez to the system taught by Fearnot.  This would inform the operator about the current status of the procedure being performed.
	However, Fearnot in view of Berez fail to disclose that the procedure is a coil embolization.
	Lentz teaches that the procedure is a coil embolization (Paragraph 0049).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the procedure tracking ability taught by Berez to a coil embolization taught by Lentz to the system taught by Fearnot.  This would inform the operator about the current status of the coil embolization procedure being performed.
Regarding claim 9, Fearnot in view of Berez, in further view of Lentz, in further view of Bartling, teach the medical system of claim 1.
However, Fearnot fails to teach a method to track progression of a coil embolization.
Berez teaches tracking progression of the procedure comprises evaluating the completeness of the procedure (Paragraph 0296).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to track the progression of a procedure taught by Berez to the system taught by Fearnot.  This would inform the operator about the current status of the procedure being performed.
	However, Fearnot in view of Berez fail to disclose that the procedure is a coil embolization.
	Lentz teaches that the procedure is a coil embolization (Paragraph 0049).

Regarding claim 10, Fearnot teaches (Figure 2) a method, comprising:
receiving, at a computer processor (computer processor, Paragraph 0029), intravascular ultrasound (IVUS) data from an IVUS transducer (IVUS probe 44, Paragraph 0029); and
receiving, at the computer processor, external ultrasound data from an external ultrasound system (ultrasound imaging probe 214, Paragraph 0060), wherein the external ultrasound system is positioned outside of the subject’s body at a location aligned with the intravascular device (Paragraph 0060).
However, Fearnot fails to teach the imaging devices can be positioned to image the aneurysm, and a method to track progression of a coil embolization.
	Berez teaches:
the imaging devices can be positioned to image the aneurysm (Paragraph 0282); and
a method to track progression and completion of an aneurysm occluding procedure (Paragraph 0296).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to image the aneurysm and track the progression of a procedure taught by Berez to the system taught by Fearnot.  This would allow the operator to receive imaging data for the aneurysm and inform the operator about the current status of the procedure being performed.
	However, Fearnot in view of Berez fail to disclose a treatment device to deliver therapy to the aneurysm and that the procedure is a coil embolization.

	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the procedure tracking ability taught by Berez to a coil embolization and treatment device to perform such embolization taught by Lentz to the system taught by Fearnot.  This would inform the operator about the current status of the coil embolization procedure being performed.
However, Fearnot in view of Berez, in further view of Lentz, fail to disclose that the coils comprise an echogenic material.
Bartling teaches that the coils comprise and echogenic material (Paragraphs 0026 & 0028).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used an echogenic material as taught by Bartling for the coils taught by Lentz.  This would allow the coils to be detectable while performing ultrasound imaging on the aneurysm.
Regarding claim 11, Fearnot in view of Berez, in further view of Lentz, in further view of Bartling, teach the method of claim 10, and Bartling further teaches that the echogenic material comprises calcium (Paragraph 0046).
Fearnot further teaches generating, by the computer processor, an image based on the IVUS data and the external ultrasound data (Paragraph 0062).
Regarding claim 12, Fearnot in view of Berez, in further view of Lentz, in further view of Bartling, teach the method of claim 11, and Fearnot further teaches generating the image comprises combining the IVUS data and the external ultrasound data to generate a three dimensional (3D) image (Paragraph 0062).

Berez teaches the image is of the aneurysm (Paragraph 0282).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the 3D imaging capabilities taught by Fearnot to image an aneurysm as taught by Berez.  This would allow the operator to visualize the aneurysm while performing a coil embolization.
Regarding claim 14, Fearnot in view of Berez, in further view of Lentz, in further view of Bartling, teach the method of claim 10.
However, Fearnot fails to teach that IVUS data is obtained from within the aneurysm.
Berez teaches imaging data is obtained from within the aneurysm (Paragraph 0282).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the IVUS imaging capabilities taught by Fearnot to image an aneurysm as taught by Berez.  This ensures the system can generate imaging data internally at the site of the aneurysm.
Regarding claim 15, Fearnot in view of Berez, in further view of Lentz, in further view of Bartling, teach the method of claim 10, and Fearnot further teaches the external ultrasound data is obtained from an extravascular position (Paragraph 0060).
Berez teaches imaging the aneurysm (Paragraph 0282).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the external ultrasound imaging device taught by Feanot to image the aneurysm taught by Berez.  This ensures the system can generate imaging data externally aligned with the aneurysm.

	However, Fearnot fails to teach a method to track progression of a coil embolization.
	Berez teaches a method to track progression of an aneurysm occluding procedure (Paragraph 0296).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to track the progression of a procedure taught by Berez to the system taught by Fearnot.  This would inform the operator about the current status of the procedure being performed.
	However, Fearnot in view of Berez fail to disclose that the procedure is a coil embolization.
	Lentz teaches that the procedure is a coil embolization (Paragraph 0049).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the procedure tracking ability taught by Berez to a coil embolization taught by Lentz to the system taught by Fearnot.  This would inform the operator about the current status of the coil embolization procedure being performed.
Regarding claim 17, Fearnot in view of Berez, in further view of Lentz, in further view of Bartling, teach the method of claim 16, and Fearnot further teaches monitoring the progress of the IVUS transducer comprises mapping the location of the IVUS transducer within a vessel (Paragraphs 0060 & 0062).
Regarding claim 18, Fearnot in view of Berez, in further view of Lentz, in further view of Bartling, teach the method of claim 10.
However, Fearnot fails to teach a method to track progression of a coil embolization.

	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to track the progression of a procedure taught by Berez to the system taught by Fearnot.  This would inform the operator about the current status of the procedure being performed.
	However, Fearnot in view of Berez fail to disclose that the procedure is a coil embolization.
	Lentz teaches that the procedure is a coil embolization (Paragraph 0049).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the procedure tracking ability taught by Berez to a coil embolization taught by Lentz to the system taught by Fearnot.  This would inform the operator about the current status of the coil embolization procedure being performed.
Regarding claim 19, Fearnot in view of Berez, in further view of Lentz, in further view of Bartling, teach the method of claim 18.
However, Fearnot fails to teach a method to track progression of a coil embolization.
Berez teaches evaluating the completeness of the procedure comprises determining a level of occlusion within the aneurysm (Paragraph 0296).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to track the progression of a procedure taught by Berez to the system taught by Fearnot.  This would inform the operator about the current status of the procedure being performed.
	However, Fearnot in view of Berez fail to disclose that the procedure is a coil embolization.
	Lentz teaches that the procedure is a coil embolization (Paragraph 0049).

Regarding claim 21, Fearnot teaches (Figures 2 & 15) a medical system, comprising:
an intravascular device including:
an intravascular ultrasound (IVUS) transducer (IVUS probe 44, Paragraph 0029) and configured to obtain IVUS data (Paragraph 0029);
an external ultrasound system (ultrasound imaging probe 214, Paragraph 0060) configured to obtain external ultrasound data (Paragraph 0060), wherein the external ultrasound system is positioned outside of the subject’s body at a location aligned with the intravascular device (Paragraph 0060);
a computer processor (computer processor, Paragraph 0029) programmed to:
receive the IVUS data from the IVUS transducer (Paragraph 0029); and
receive the external ultrasound data from the external ultrasound system (Paragraph 0060).
However, Fearnot teaches that the external ultrasound system can be positioned to image in blood vessel, but fails to disclose that the blood vessel contains an aneurysm.  Additionally, Fearnot fails to disclose a treatment device to deliver therapy to an aneurysm and tracking progression and completion of a coil embolization.
Berez teaches:
tracking progression of an aneurysm occluding procedure (Paragraph 0296); and
imaging an aneurysm (Paragraph 0282).

However, Fearnot in view of Berez fail to disclose that the procedure is a coil embolization.
Lentz teaches (Figures 1 & 4) one or more treatment devices (balloon catheter 10 & 46, Paragraph 0049) comprising one or more embolic coils configured to deliver coil embolization of the aneurysm (Paragraph 0049).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the procedure tracking ability taught by Berez to a coil embolization and treatment device to perform such embolization taught by Lentz to the system taught by Fearnot.  This would inform the operator about the current status of the coil embolization procedure being performed.
However, Fearnot in view of Berez, in further view of Lentz, fail to disclose that the coils comprise an echogenic material.
Bartling teaches that the coils comprise and echogenic material (Paragraphs 0026 & 0028).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used an echogenic material as taught by Bartling for the coils taught by Lentz.  This would allow the coils to be detectable while performing ultrasound imaging on the aneurysm.
Regarding claim 22, Fearnot in view of Berez, in further view of Lentz, in further view of Bartling, teach the medical system of claim 21, and Fearnot further teaches the computer processor (computer processor, Paragraph 0029).

Berez teaches:
determining the completion of the aneurysm occluding procedure (Paragraph 0296) when blood flow to the aneurysm is reduced below a threshold (Paragraph 0009).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to image the aneurysm and track the progression of a procedure taught by Berez to the system taught by Fearnot.  This would allow the operator to receive imaging data for the aneurysm and inform the operator about the current status of the procedure being performed.
However, Fearnot in view of Berez fail to disclose that the procedure is a coil embolization.
Lentz teaches that the procedure is a coil embolization (Paragraph 0049).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the procedure tracking ability taught by Berez to a coil embolization taught by Lentz to the system taught by Fearnot.  This would inform the operator about the current status of the coil embolization procedure being performed.
Claims 7 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fearnot in view of Berez, in further view of Lentz, in further view of Bartling, as applied to claim 1 and 10 above, and in further view of Reiner (US 2017/0068792).
Regarding claim 7, Fearnot in view of Berez, in further view of Lentz, in further view of Bartling, teach the medical system of claim 1, wherein tracking progression (Berez, Paragraph 0296) of the coil embolization (Lentz, Paragraph 0049) comprises:
analyzing the received IVUS data and the received ultrasound data (Fearnot, Paragraph 0029).

Reiner teaches comparing information gleaned from the analysis to information stored in a database storing information about past procedures (Paragraphs 0175-0176).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have had the system taught by Fearnot in view of Berez, in further view of Lentz, in further view of Bartling, use data from past procedures.  Doing so would inform the operator on a preferred method to perform the procedure, increasing the procedure’s effectiveness.
Regarding claim 20, Fearnot in view of Berez, in further view of Lentz, in further view of Bartling, teach the method of claim 10.
However, Fearnot in view of Berez, in further view of Lentz, in further view of Bartling, fail to disclose calculating a probability of success.
Reiner teaches determining, by the computer processor, a probability of success for the coil embolization based on the IVUS data and the external ultrasound data (Paragraphs 0217 & 0231-0232).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have had the system taught by Fearnot in view of Berez, in further view of Lentz, in further view of Bartling, calculate a probability of success.  This would allow the operator to determine if a coil embolization is the preferred intervention before beginning.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fearnot in view of Berez, in further view of Lentz, in further view of Bartling, as applied to claim 21, above, in further view of Evans (US 9,795,388).
Regarding claim 23, Fearnot in view of Berez, in further view of Lentz, in further view of Bartling, teach the medical system of claim 21, and Fearnot further teaches the computer processor (computer processor, Paragraph 0029).

Berez teaches:
determining the completion of the aneurysm occluding procedure (Paragraph 0296).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to image the aneurysm and track the progression of a procedure taught by Berez to the system taught by Fearnot.  This would allow the operator to receive imaging data for the aneurysm and inform the operator about the current status of the procedure being performed.
However, Fearnot in view of Berez fail to disclose that the procedure is a coil embolization.
Lentz teaches that the procedure is a coil embolization (Paragraph 0049).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the procedure tracking ability taught by Berez to a coil embolization taught by Lentz to the system taught by Fearnot.  This would inform the operator about the current status of the coil embolization procedure being performed.
However, Fearnot in view of Berez, in further view of Lentz, in further view of Bartling, fail to disclose determining when coil fill of the aneurysm reaches a predefined percentage of the aneurysm.
Evans teaches that determining when coil fill of the aneurysm reaches a predefined percentage of the aneurysm is a known method (Column 2, Lines 6-7).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the method of tracking a percent volume filled of the aneurysm by the coils as taught by Evans as the metric to determine completion of the coil embolization as taught by Berez in view of Lentz.  This would give the user another way to determine the completion of the procedure, in addition to tracking the reduction of blood flow in the aneurysm.
Response to Amendment
Applicant’s arguments filed 10/14/2021, with respect to the rejection(s) of claim(s) 1, 10, & 21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.
Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that the combination of Fearnot and Berez does not teach that an external ultrasound device is configured to image an aneurysm.
Though examiner upholds the response to this argument set forth in the previous Office Action, the new reference of Bartling should resolve any outstanding arguments.  In Paragraph 0063, Bartling teaches that the embolization material can be used to occlude aneurysms; Paragraphs 0026-0035 teach that the embolization material is detectable in various imaging modalities.  Therefore, Bartling teaches imaging the aneurysm.
Regarding claim 1, applicant argues “In the Response Section, the Examiner states that "The previously cited paragraph [0296] of Berez further teaches tracking completion of an aneurysm occluding procedure. This paragraph states that therapeutic treatment of occluding the aneurysm can be repeated until sufficient occlusion of the aneurysm has been determined to have occurred." However, the claims do not recite determining an "occlusion" but rather determining a "coil embolization" of the aneurysm. 
“Of the cited references, only Lentz relates to coil embolization of an aneurysm. However, Lentz does not contemplate determining completion of the coil embolization of the aneurysm, much less doing so using the medical system of claim 1. Hence, there is no fair suggestion of claim 1 in the proposed combination of Fearnot, Berez, and Lentz.

In Paragraph 0296, Berez teaches that additional therapeutic treatments can be performed in case sufficient occlusion of the aneurysm does not occur.  Additionally, Berez states that the occlusion process can be repeated until the aneurysm is sufficiently occluded.  This teaches determining the progression and completion of the aneurysm occluding procedure, as the operators are able to make a determination if the aneurysm is sufficiently occluded or needs to undergo additional treatment.  Berez does not teach that this aneurysm occluding procedure is a coil embolization, which is why the reference of Lentz was applied to claim 1.  Lentz teaches that coil embolization procedures are known in the art, thus making it obvious to one having ordinary skill in the art to apply the method taught by Berez to determine completion of an aneurysm occluding procedure to a coil embolization procedure taught by Lentz.  Examiner upholds that these references are properly combinable.
Regarding claim 22, applicant argues “Likewise, there is no fair suggestion in Fearnot, Berez, and Lentz to (per claim 22) to track the progression of the coil embolization of the aneurysm based on the IVUS data and the external ultrasound data including: determining the completion of the coil embolization of the aneurysm when blood flow to the aneurysm is reduced below a threshold. 
“In the Response section, the Examiner alleges that paragraph [0009] of Berez discloses determining the completion of the coil embolization of the aneurysm when blood flow to the aneurysm is reduced below a threshold. Paragraph [0009] of Berez states "upon determining whetherfluidflow in the aneurysm has stagnated by at least about 50% of an area or a volume of the aneurysm observed on an image, withdrawing the elongate body from the vessel." Thus, Berez discloses determining fluid flow in an aneurysm, while claims 22 recites blood flow to the aneurysm”.
Examiner disagrees that there is any significant difference between “flow in an aneurysm” and “flow to an aneurysm” that would alter the results of the inventions.  The teachings of Berez are upheld.
Regarding claim 23, applicant argues “Likewise, there is no fair suggestion in Fearnot, Berez, and Lentz to (per claim 23) to track the progression of the coil embolization of the aneurysm based on the IVUS data and the external ultrasound data including: determining the completion of the coil embolization of the aneurysm when coil fill of the aneurysm reaches a predefined percentage of the aneurysm. 
“The Examiner cites a new reference to Evans, and alleges that Col. 2, lines 6-7 of Evans discloses "determining the completion of the coil embolization of the aneurysm when coil fill of the aneurysm reaches a predefined percentage of the aneurysm." This cited portion of Evans states "Typically, aneurysm coils may fill less that (sic) fifty percent of the total volume of the aneurysm." This does not constitute determining whether the coil fill of the aneurysm reaches a predefined percentage of the aneurysm, as recited in claim 23.
“In the Response section, the Examiner alleges that the teachings of Evans can be applied to the coil embolization procedure taught by Lentz and teaches the ability to determine a percent fill of coils to total volume of the aneurysm. Again, Evans does not disclose determining whether the coil fill of the aneurysm reaches a predefined percentage of the aneurysm”.
Examiner upholds the application of the reference of Evans for this claim.  Evans teaches that it can be determined whether the coils fill 50% of the aneurysm’s volume.  This teaches both the ability to determine how much of the aneurysm’s volume the coils fill as well as determining whether they fill a predefined percentage of the aneurysm.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ADAM D. KOLKIN/Examiner, Art Unit 3793              

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793